Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on January 7, 2021 for patent application 15/777,030 filed on May 17, 2018.


Claims 1-15 are pending. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohmar et al. (Dynamic Adaptive HTTP Streaming of Live Content, WORLD OF WIRELESS, .
Regarding claim 7, Lohmar discloses a method implemented by a receiving device (Page 1, section I, “Introduction,” lines 1-10; page 3, right-hand column, lines 9-13, figure 3), comprising: extracting, from a metadata container obtained via a communication network, at least one information of an encoding structure of current frame of a sequence of digital frames and a piece of information representative of location of encoded data representative of said current frame in a transport container of encoded data representative of said sequence of digital frames (Page 2, section A, “The Manifest File (MPD), lines 1-23; page 3, right-hand column, lines 9-17, figure 3) issuing, according to the extracted at least one information of the encoding structure, a request for receiving said encoded data representative of said current frame, said request comprising said location information (page 3, right-hand column, lines 18-20, “URL for the segment to select;” figure 3.). 
Regarding claim 8, Lohmar discloses the method of claim 7, wherein said at least one information of said encoding structure comprises at least one information relating to a level of representation of the encoded current frame among at least two distinct levels of representation and the request comprises a piece of information relating to a requested level of representation (Page 2, section A, “The Manifest File (MPD),” lines 1-23; page 3, right-hand column, lines 9-13, figure 3), (page 3, right-hand column, lines 9-37. “The client can change the media quality according to the estimated available link bitrate by selecting a different representation.”). 
Regarding claim 9, Lohmar discloses a receiving device comprising: a processor; a non-transitory computer-readable medium (Page 1, section I, “Introduction,” lines 1-10; page 3, right-hand column, lines 9-13, figure 3) comprising instructions stored thereon, which when executed by the processor configure the device to perform the following acts: extracting, from a metadata container obtained via a communication network, at least one information of an encoding structure of a current frame of a sequence of digital frames and a piece of information representative of a location of encoded data representative of said at least one the current frame in a transport container of encoded data representative of said sequence of digital frames (Page 2, section A, “The Manifest File (MPD), lines 1-23; page 3, right-hand column, lines 9-17, figure 3), issuing, according to the extracted at least one information of the encoding structure, a request for receiving said encoded data representative of said current frame, said request comprising said location information (page 3, right-hand column, lines 18-20, “URL for the segment to select;” figure 3.).
Regarding claim 11, Lohmar discloses a client equipment comprising the device of claim 9, said client equipment being configured to communicate with a server equipment via said communication network (Page 1, section I, “Introduction,” lines 1-10; page 3, right-hand column, lines 9-13, figure 3). 
Regarding claim 13, Lohmar discloses a non-transitory computer-readable medium comprising instructions stored thereon (Page 1, section I, “Introduction,” lines 1-10; page 3, right-hand column, lines 9-13, figure 3), which when executed by a processor of a receiving device configure the receiving device to perform a method comprising: extracting, from a metadata container obtained via a communication network, said at least one information of an encoding structure of a current frame of a sequence of digital frames and a piece of information representative of a location of the encoded data representative of said current frame in a transport container of the encoded data representative of said sequence of digital frames (Page 2, section A, “The Manifest File (MPD), lines 1-23; page 3, right-hand , issuing, according to the extracted at least one information of the encoding structure, a request for receiving said encoded data representative of said current frame, said request comprising said location information (page 3, right-hand column, lines 18-20, “URL for the segment to select;” figure 3.).
Regarding claim 15, Lohmar discloses the method of claim 7, wherein said method comprises: receiving a part of the transport container containing said current frame (page 3, right-hand column, lines 22-33).


Claims 7-9, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Pub. No.: US 2012/0020413).
Regarding claim 7, Chen discloses a method implemented by a receiving device (Fig. 1, element 40, para. [0049]), comprising; extracting, from a metadata container obtained via a communication network, at least one information of an encoding structure of current frame of a sequence of digital frames and a piece of information representative of location of encoded data representative of said current frame in a transport container of encoded data representative of said sequence of digital frames (Fig. 4, paras. [0137]-[0143]), issuing, according to the extracted at least one information of the encoding structure, a request for receiving said encoded data representative of said current frame, said request comprising said location information (para. [0142]. “Each of movie fragments 114, 124 may be associated with a unique uniform resource identifier (URI), e.g., a uniform resource locator (URL) or uniform resource name (URN). Thus, each of movie fragments 114, 124 may be independently retrievable using a streaming network protocol, such as HTTP Streaming or DASH. In this . 
Regarding claim 8, Chen discloses the method of claim 7, wherein said at least one information of said encoding structure comprises at least one information relating to a level of representation of the encoded current frame among at least two distinct levels of representation and the request comprises a piece of information relating to a requested level of representation (para. [0143]; “For example, frames of the representations may have different resolutions, frame rates, or bitrates. In such examples, destination device 40 may be configured with the ability to switch between the representations during retrieval and playback.”). 
Regarding claim 9, Chen discloses a receiving device comprising: a processor (Fig. 1, element 40, para. [0049]); a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the device to perform the following acts: extracting, from a metadata container obtained via a communication network, at least one information of an encoding structure of a current frame of a sequence of digital frames and a piece of information representative of a location of encoded data representative of said at least one the current frame in a transport container of encoded data representative of said sequence of digital frames (Fig. 4, paras. [0137]-[0143]), issuing, according to the extracted at least one information of the encoding structure, a request for receiving said encoded data representative of said current frame, said request comprising said location information (para. [0142]. “Each of movie fragments 114, 124 may be associated with a unique uniform resource identifier (URI), e.g., a uniform .
Regarding claim 11, Chen discloses a client equipment comprising the device of claim 9, said client equipment being configured to communicate with a server equipment via said communication network (Fig. 1, element 20, para. [0049]). 
Regarding claim 13, Chen discloses a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by a processor of a receiving device (Fig. 1, element 40, para. [0049]) configure the receiving device to perform a method comprising: extracting, from a metadata container obtained via a communication network, said at least one information of an encoding structure of a current frame of a sequence of digital frames and a piece of information representative of a location of the encoded data representative of said current frame in a transport container of the encoded data representative of said sequence of digital frames (Fig. 4, paras. [0137]-[0143]), issuing, according to the extracted at least one information of the encoding structure, a request for receiving said encoded data representative of said current frame, said request comprising said location information (para. [0142]. “Each of movie fragments 114, 124 may be associated with a unique uniform resource identifier (URI), e.g., a uniform resource locator (URL) or uniform resource name (URN). Thus, each of movie fragments 114, 124 may be independently retrievable using a streaming network protocol, such as HTTP Streaming or DASH. In this .
Regarding claim 14, Chen discloses the method of claim 8, wherein said method comprises: requesting the encoded data representative of the current frame at a lowest of the representation levels; and requesting encoded data of a frame next to the current frame, at a representation level chosen among said representation levels based on transmission conditions of the communication network (para. [0143]; “For example, if initially destination device 40 selects one of the representations with a relatively high bitrate, but network conditions change such that bandwidth becomes less available, destination device 40 may begin retrieving movie fragments from a different representation with the same frame packing arrangement but with a relatively lower bitrate.”).
Regarding claim 15, Chen discloses the method of claim 7, wherein said method comprises: receiving a part of the transport container containing said current frame (Fig. 4, elements 110 and 120, paras. [0137] and [0138]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lohmar et al. (Dynamic Adaptive HTTP Streaming of Live Content, WORLD OF WIRELESS, MOBILE AND MULTIMEDIA NETWORKS (WOWMOM), 2011 IEEE INTERNATIONAL SYMPOSIUM ON A, IEEE, 20 June 2011 (2011-06-20), pages 1-8) in view of Chen et al. (Pub. No.: US 2012/0020413).
Regarding claim 14, Lohmar discloses the method of claim 8, but it could be argued that Lohmar does not explicitly disclose wherein said method comprises: requesting the encoded data representative of the current frame at a lowest of the representation levels; and requesting encoded data of a frame next to the current frame, at a representation level chosen among said representation levels based on transmission conditions of the communication network. However, in analogous art, Chen discloses that “if initially destination device 40 selects one of the representations with a relatively high bitrate, but network conditions change such that bandwidth becomes less available, destination device 40 may begin retrieving movie fragments from a different representation with the same frame packing arrangement but with a relatively lower bitrate (para. [0143]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lohmar to allow for requesting the encoded data representative of the current frame at a lowest of the representation levels, and requesting encoded data of a frame next to the current frame, at a representation level chosen among said representation levels based on transmission conditions .


Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on page 11:
The Applicant submits that claim 7 as amended at least differs from LOHMAR because claim 7 recites: 
extracting, from a metadata container obtained via a communication network, at least one information of an encoding structure of a current frame of a sequence of digital frames to be received by said receiving device and a piece of information representative of a location of encoded data representative of said current frame in a transport container of encoded data representative of said sequence of digital frames; and issuing, according to the extracted at least one information of the encoding structure, a request for receiving said encoded data representative of said current frame, said request comprising said location information. 
Indeed, LOHMAR does not disclose an exploitation of metadata at a frame per frame basis. 
Similar arguments also apply to claims 9 and 13 and as a consequence, to claims 8 and 14. 
The Applicant thus requests the rejections under 35 U.S.C. §102(a) to be withdrawn.

Examiner’s response:
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an exploitation of metadata at a frame per frame basis) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Just because the language of the claim discusses a “current frame,” such language is a frame per frame basis (emphasis added).” Thus, because Lohmar discloses that frames are included in the streaming content, Examiner maintains that Lohmar discloses the claims as currently amended.
Further, in the interests of compact prosecution, Examiner is also providing a new grounds of rejection in view of Chen, based on the amended claim language. 


Conclusion
Claims 7-9, 11 and 13-15 are rejected. Claims 1-6, 10 and 12 are withdrawn from consideration. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 3, 2021